[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 522 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 523 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 524 
If the amendment of the judgment in the former action changed the legal effect of the judgment as an estoppel upon the point involved in the present controversy, and it was necessary now to determine the question of the power of the court at Special Term to make the order of June 25, 1887, the question would perhaps be found to turn upon the point whether the amendment was made to correct an error on a reconsideration in the nature of a review of the decision rendered, or was made simply to conform the judgment to the decision actually rendered, but which, when formulated, failed, through mistake or inadvertence, to express the intention of the court.
The power of a court of original jurisdiction to set aside and vacate its judgments in particular cases is a part of its inherent and recognized jurisdiction, and in many cases is regulated by statute. When exercised, the parties are remitted to the position they occupied before the judgment was rendered, and the case stands again for trial or for such other disposition as may be appropriate to the situation. But judicial errors committed by a judge on the trial or decision of a cause are, under our system (except when a judgment may be vacated therefor), to be corrected by appeal and not *Page 527 
by an amendment of the final judgment on application to the trial court. The trial judge has no revisory or appellate jurisdiction to correct by amendment errors in substance affecting the judgment. He may correct merely clerical errors or a mistake in the entry of judgment, or, as has been held in equity cases, direct the insertion in the judgment of a provision to which the party would have been entitled as matter of course in connection with the relief granted. (Clark v. Hall, 7 Paige, 382;Sprague v. Jones, 9 id. 395.) But it would seem to be inconsistent with principle that a trial court, after its function has been terminated by an award of final judgment, should then be permitted to amend the judgment in matter of substance for error committed on the trial or in the decision, or by amendment to limit the legal effect of the judgment to meet some supposed equity subsequently called to its attention. (SeeGenet v. Prest., etc., D.  H.C. Co., 113 N.Y. 472; Freeman on Judgments, § 70, and cases cited.)
Assuming that the amendment by the order of June 25, 1887, was an amendment changing the judgment in matter of substance, nevertheless the appellant, in questioning the validity of the order on this appeal, encounters the difficulty that he has not appealed therefrom, and, also, that the record does not contain the papers upon which the order was based. We cannot assume that it did not proceed upon some ground consistent with the power and jurisdiction of the court. We are also inclined to think that even if it appeared that the amendment was in matter of substance the order is not void in the sense that it can be assailed collaterally, but that the party aggrieved must seek his remedy by direct appeal from the order itself. (See opinion of DENIO, J., Audubon v. Excelsior Ins. Co., 27 N.Y. 221.) But in view of our conclusion as to the effect of the original judgment as an estoppel upon the point litigated in this action, it is unnecessary to take notice of the order amending it.
The transaction by which it is alleged by the respondents the compensation clause in the contract of October 13, 1883, was abrogated, took place prior to the commencement of the *Page 528 
former action, and if the question was adjudicated therein the respondents are concluded, and the question was not open for re-examination in this action. We are, however, of opinion that the question whether the compensation clause in the contract of October 13, 1883, had been abrogated, was not adjudicated by the judgment in the former action. That action was brought for a specific and distinct purpose, viz.: to procure a judgment of the court directing that the vessels, which were the subject of the joint adventure, should be broken up and the materials sold for the benefit of the parties interested. The plaintiffs in that suit (Hubbell and Porter) alleged in their complaint that the contract of October 13, 1883, had been cancelled by virtue of a verbal agreement between the parties, the terms of which were set out, one of which was that the vessels should be broken up and not sold as provided in the original contract. The relief demanded was that the defendants should be restrained from proceeding to sell the vessels under the original contract, as they threatened to do, and for the appointment of a receiver. The compensation clause in the contract of October 13, 1883, does not appear among the terms of the verbal contract as set forth in the complaint in the former action, and, as recited, it contains no provision whatever on the subject. The defendants, in their answer in that action, among other things, specifically denied that the parties entered into the new verbal agreement alleged in the complaint therein, and they alleged that "the written agreement of the 13th of October, 1883, still remains in full force and effect, and has never been cancelled and modified in any respect." The answer further denied the grounds for equitable relief alleged in the complaint, and insisted that the rights of the parties were governed by the original contract. The findings of the court in the former action, the relief granted and the terms of the judgment are set forth in the preliminary statement.
In respect to the estoppel of judgments, the principle announced by Lord Chief Justice DEGREY in the Duchess ofKingston's case, "that neither the judgment of a concurrent *Page 529 
or exclusive jurisdiction is evidence of any matter which came collaterally in question, though within the jurisdiction, nor of any matter incidentally cognizable, nor of any matter to be inferred by argument from the judgment" has been uniformly accepted by courts as an accurate statement of the law. Of course, a judgment in personam is not an estoppel in any case, except where, as is expressed by the same learned judge, it is "between the same parties, upon the same matter, clearly in question in another court," privies standing as parties within the rule declared. There is frequently, however, great difficulty in applying the rule and in determining what was the matter in issue in the former action, the identity of the questions involved with those subsequently arising, and where the estoppel claimed is in respect of some fact involved in the former action, whether the particular fact found or adjudged was essential and material to the judgment rendered, for only material, relevant and necessary facts decided in a former action are conclusively determined thereby. The judgment does not operate as an estoppel as to immaterial or unessential facts, even though put in issue by the pleadings and directly decided. (Campbell v. Consalus,25 N.Y. 613; People ex rel. Reilly v. Johnson, 38 id. 63;Woodgate v. Fleet, 44 id. 1; Sweet v. Tuttle,
14 id. 465.)
It is obvious from an inspection of the record in the former action that the only issue necessary to be determined, in order to render a final judgment therein on the merits was, whether the contract of October 13, 1883, had been abrogated so far as to provide for a breaking up of the vessels and a sale of the materials, in lieu and place of the disposition of the vessels by sale as therein provided. It was wholly immaterial to the determination of the crucial question in the case, whether the contract of October 13, 1883, in respect of its other provisions had been abrogated or not. It is true that by the pleadings that question was in a certain sense in issue. But this was only for the reason that the plaintiffs in presenting their claim, that a new mode of disposing of the vessels had been agreed upon, alleged that a new and complete contract in substitution *Page 530 
for the original one had been made, which provided for a different disposition from that before agreed upon, and on inspection of the terms of the alleged new contract nothing appears therein relating to any compensation to Stannard. It may be said, therefore, that the plaintiffs impliedly alleged that the provision for the compensation in the original contract had been cancelled, although there was no express reference to that provision. But it was unnecessary for the plaintiffs in that suit, in order to establish their right to the relief claimed, to prove the averment as to the abrogation of the original contract to its full extent. The substantial issue, as has been stated, was whether that contract had been abrogated as to the mode of disposing of the vessels and a new mode substituted. It cannot be doubted that under the present rules of pleading, proof that the contract had been altered in that respect alone would have sustained the complaint. The failure to prove the broader allegation that the contract had been wholly cancelled would have been an immaterial variance. The compensation clause had no bearing upon the point then in controversy. No relief was asked in respect thereto, and none could have been granted upon the issue framed. The estoppel here is sought to be raised upon the judgment record alone. The evidence in the former action, except detached fragments, is not before us. What was the actual course of the trial, what was sought to be proved on the one side or the other, and how the parties dealt with the issue in the case does not appear.
When the findings are examined it is quite apparent that the actual adjudication was confined to the point whether the contract of October 13, 1883, had been altered in respect to the material point in issue, to wit, the mode of disposing of the vessels. Construing the second and third findings of fact together they are to the effect that no new agreement was made "in reference to the future sale or other disposition of the vessels." It is true that the judge further found that the parties never made the verbal agreement alleged in the complaint, but this was true if they did not make that part of it relating to the disposition of the vessels, although they may have *Page 531 
altered or abrogated the compensation clause. Certainly there is no certain and incontrovertible inference to be drawn from the findings and judgment that the particular fact now in controversy was then decided, and that must appear before the judgment can operate as an estoppel or adjudication. The judgment rendered in the former action is not inconsistent with the claim now made that the compensation clause in the contract of October 13, 1883, had been abrogated prior to the commencement of the former action. The evidence produced on the trial of this action that there was an agreement between the parties, founded upon a consideration, to waive and discharge the compensation clause in the contract of October 13, 1883, would not have sustained or tended to sustain the material issue in the former action, nor, as we have said, could the same relief have been had under the pleadings in the first action as was demanded in this action. These are tests of the estoppel of a former adjudication. (Miller v. Manice, 6 Hill, 114; Stowell v. Chamberlain,60 N.Y. 272; Kerr v. Hays, 35 id. 331; Bigelow on Estoppel, 84.)
The essential fact determined in the former action that no new agreement for the disposition of the vessels was made, the parties can never dispute. Whenever the same question arises between them, in whatever form of action, and whether involved directly or collaterally, they are forever precluded from averring and proving the fact to be otherwise. But this, we think, is the extent of the adjudication as evidence. It is final as to the immediate purpose and object of that action and as to every fact litigated and decided therein, having such a relation to the issue that its determination was necessary to the determination of the issue. We need not go further in order to determine the present appeal. There is great diversity of opinion as to the scope of a former adjudication, and how far facts introduced and litigated, for the purpose of aiding in the adjudication of the ultimate fact to be found, are themselves adjudicated by the final judgment. (See Bigelow on Estoppel, 158 and cases cited.) A very interesting discussion upon that subject may be found in the opinions of V. *Page 532 
C. BRUCE, in Barrs v. Jackson (1 Y.  C. 585), and of Chief Justice PARKER, in King v. Chase (15 N.H. 9), which, however, seem to limit the effect of the estoppel of a former adjudication more closely than is sanctioned by the general current of judicial opinion.
Our conclusion is that the question of the abrogation of the compensation clause in the contract of October 13, 1883, was notres adjudica, by the findings or judgment in the suit of Hubbell and Porter or by the interlocutory judgment rendered in the present case. (See Webb v. Buckelew, 82 N.Y. 555.)
The order should, therefore, be affirmed.
All concur, except RUGER, Ch. J., not voting.
Order affirmed.